Citation Nr: 1242379	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-05 458	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserves - MGIB-SR).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from January 2000 to May 2000 and from October 2001 to October 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Thereafter, the Veteran's claims folder was sent to the Atlanta RO.  


FINDING OF FACT

The service department verified that the Veteran did not have a 6 year contract in the Selected Reserve to qualify for Chapter 1606 benefits.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. § 16132 (West 2002 & Supp. 2011); 38 C.F.R. § 21.7540 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.


Chapter 1606

The Veteran seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code. 

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress. This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 36 months of entitlement under Chapter 1606. 38 C.F.R. § 21.7570. 

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6 year period.  A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve. 38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated. 38 C.F.R. § 21.7550(c), (d). 

Applicable law also establishes that a veteran's eligibility may be resumed after Reserve duty status ends if a veteran returns to the Selected Reserve within one year. 38 U.S.C.A. § 3012.  The Board also notes that laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces. 38 C.F.R. § 21.7540(a). 

The Veteran completed one period of active duty service from September 1972 to November 1974.  He then, by his own admission, had service in the Reserves from May 1979 to February 1999.  He contends that he had a 6 year contract for his Reserve service to qualify for Chapter 1606 benefits and was also medically discharged.

VA contacted the service department to verify whether the Veteran had a 6 year contract with the Reserves for Chapter 1606 and to also inquire as to whether he was medically discharged.  In December 2008, the service department verified that the Veteran did not have a 6 year contract.  In February 2009, it was subsequently verified that the Veteran was not medically discharge from the Army National Guard on February 27, 1999.  Otherwise, eligibility was not established by the Department of Defense (DOD).  

Regulations provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  Thus, under the circumstances of this case, the Board finds that the Veteran does not meet basic eligibility requirements for educational benefits under Chapter 1606, Title 10, United States Code.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Educational assistance benefits under Chapter 1606, Title 10, United States Code is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


